DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s amendment filed on 7/1/2022.
Claims 24-43 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 24-43 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“configuring a first set of software forwarding elements executing on a first set of host computers to implement a first private network over the physical network for a first tenant;
configuring a second set of software forwarding elements executing on a second set of host computers to implement a second private network over the physical network for a second tenant;
the first and second sets of host computers having at least one particular host computer in common on which a particular software forwarding element executes, and
configuring the first and second sets of forwarding elements comprises configuring a first port of the particular software forwarding element to be part of the first private network, and
configuring a second port of the particular software forwarding element to be part of the second private network“ in combination with other claim limitations as recited in independent claim 24.

“configuring a first plurality of software switches executing on a first plurality of host computers to implement a first private network over the shared physical network for a first tenant;
configuring a second plurality of software switches executing on a second plurality of host computers to implement a second private network over the shared physical network for a second tenant, the second private network isolated from the first private network, wherein a first plurality of machines executing on the first plurality of host computers exchange packets with each other through the first private network and a second plurality of machines executing on the second plurality of host computers exchange packets with each other through the second private network;
the first and second pluralities of host computers having at least one particular host computer in common on which a particular software switch executes, and
the sets of instructions for configuring the first and second pluralities of switches comprises sets of instructions for configuring a first port of the particular software switch to be part of the first private network, and configuring a second port of the particular software switch to be part of the second private network” in combination with other claim limitations as recited in independent claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 2, 2022